Order unanimously reversed and matter remitted to Monroe County Court for a hearing in accordance with the Memorandum. Memorandum: The coram nobis application of the defendant was denied without a hearing. His petition alleges that he was insane at the time of his plea of guilty to the reduced charge of manslaughter, first degree, and at the time of his sentence. The facts alleged in the petition are sufficient to require a hearing (People v. Passante, 15 A D 2d 631; People v. Boundy, 10 N Y 2d 518). Upon such hearing the scope and extent thereof should be considered by the court in the light of the further allegations in the petition and of our decision in People v. Buchanan (17 A D 2d 903). (Appeal from order of Monroe County Court denying, without a hearing, motion to vacate a judgment of conviction for manslaughter first degree, rendered April 23, 1959.) Present — Bastow, J. P., Goldman, Henry, Noonan and Del Vecchio, JJ.